UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7823


MIKIE L. BELL,

                  Plaintiff - Appellant,

             v.

C/O SPENCE; C/O DOCKEY; C/O OWENS; SARGEANT BLOWE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03085-D)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mikie L. Bell, Appellant Pro Se.      Peter Andrew Regulski,
Assistant  Attorney General, Raleigh,   North  Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mikie   L.    Bell   appeals     the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed   the    record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Bell v. C/O Spence, No. 5:07-ct-03085-D (E.D.N.C. Sept.

14, 2009).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the   court    and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2